Exhibit 10.1
SIGNATURE PAGE TO CREDIT AGREEMENT
     As provided in § 2.9 of that certain Amended and Restated Revolving and
Term Credit Agreement dated as of August 6, 2010 (as the same may be amended
from time to time, the “Credit Agreement”), among Forestar (USA) Real Estate
Group Inc., as Borrower, Borrower’s Affiliates signatory thereto as Guarantors,
KeyBank National Association, as Agent, Lender and Swing Line Lender, and the
other lending institutions party thereto as Lenders, the undersigned, JPMorgan
Chase Bank, National Association (“JPMorgan”), by its execution and delivery to
the Agent of this signature page to the Credit Agreement, shall have become a
Subsequent Lender, and specifically one of the Revolving Lenders and one of the
Term Lenders, as set forth therein, and thus a party to the Credit Agreement for
all purposes therein with the same force and effect as if originally named
therein. Additionally, as a Subsequent Lender under the Credit Agreement,
JPMorgan shall have become entitled to all the rights and security, and be
subject to all the obligations, of a Lender, a Revolving Lender and a Term
Lender thereunder. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement. This Signature
Page to Credit Agreement may be executed in any number of counterparts, each
taken together constituting one original document.
     Effective as of the 23rd day of February, 2011.

            SUBSEQUENT LENDER:

JPMorgan Chase Bank, National Association
      By:   /s/ Joe Carroll         Name:   Joe Carroll        Title:   Senior
Vice President     

          Agreed, approved and consented to by:    
 
        AGENT:    
 
        KEYBANK NATIONAL ASSOCIATION, as Agent    
 
       
By:
  /s/ Nathan Weyer    
 
       
Name:
  Nathan Weyer    
Title:
  Vice President    
 
        BORROWER:    
 
        FORESTAR (USA) REAL ESTATE GROUP INC.    
 
       
By:
  /s/ Christopher L. Nines    
 
       
Name:
  Christopher L. Nines    
Title:
  Chief Financial Officer    

